Title: To Benjamin Franklin from Thomas Paine, 20 June 1777
From: Paine, Thomas
To: Franklin, Benjamin


My Dear Sir
Philadelphia June 20th. 1777
I have just Time to write you a Word or two, and have the pleasure of acquainting you of my being appointd Secretary to the Committee for foreign Affairs. I conceive the honor to be the greater as the appointment was [not] only unsolicited on my part but made unknown to me.
The News of your safe arrival in France was received here with inexpressible Satisfaction. The New-York Gentry were very early acquainted with your setting off. I was at that Time, at fort Lee and saw the account of it in the New York papers the fourth day after your departure from Philadelphia, which greatly encreased my anxiety for your safety as I apprehended they would endeavor to make some use of the Information. There has been such a Wonderful and Visible Chain of Matters, without the disorder of a s[ingle] link, in bringing this Important Affair to an Issue, that a Man must be an Infidel not to think heaven had some hand in it.
I send you two or three Setts of a Little Production of mine (the Crisis) being all which are left at the Printers out of eighteen Thousand besides what have been printed in the other States. You will see by the first Number and date that it was written in a Rage when our affairs were at their lowest ebb and things in the most Gloomy State. I think Almon might venture to publish the Second Number but if any of them be published in france, some republican expressions should be omitted.
I intend next Winter to begin on the first Volume of the Revolution of America. When I mentioned it to you the Winter before last you was so kind as to offer me such Materials in your possession as might be necessary for that purpose. I beg you to remember me in this particular, and to make a Collection for me of all useful Anecdotes Parlimentery debates &cc. I intend having the engraving executed in France and shall send drawings for that Purpose. As I imagine you will appear in a New Edition by some Capital engraver at Paris I beg to be favored with a Copy and shall be exceedingly obliged if you could by the next Conveyance send me the Gentlemans and Universal Magazines for 74. 75 and 76, The two Reviews and Parliamentary debates for the same years, and such as are come out since and the last Court Register; please to make the Charge and I will pay it to Mr. Beache. I am Honored Sir your Obliged and Affectionate Humble Servant
T P

P.S. Please to present my Respects to your Colleagues. I send you the last Paper.
The Honbl. Benn. Franklin L L D

 
Addressed: The Honble: Benn. Franklin L L D. / Commissioner from the American States / at the Court of / Versilles / Private
Notation: T. Payne to BF. 20 June 77
